        Case 5:20-cv-05799-LHK Document 281-1 Filed 09/30/20 Page 1 of 2



Declaration of Gregory Dillon responding to ECF-244

I am the same Gregory Dillon who submitted the declaration filed as ECF-222

Mr. Christy of the Census responded to court orders directing defendants to respond to
communications with the court with a declaration at ECF-241.1, Paragraphs 13 to 17 cover
my declaration, I am compelled to reply.

At paragraphs 13, Mr. Christy states what appears to be a term of art, “release date,” I do not
know what a “release date” signifies in context. I did not use that term in my declaration. I feel
contrary to good processes and fairness that I should need to speculate what is meant by
“release date” when I did not use that term, but given the time exigency, what choice do I have?
See also Paragraph 17 for Mr Christy's second use of release date, nevertheless it does sound
in ending a relationship.

Temporary Census employees are given temporary contracts with a Not to Exceed Date NTE
date. Extensions of NTE dates are memorialized in SF-50’s Notice of Personnel Action, and
appear to be routine while there is continuing work. In May my NTE date was extended to
July with an official SF-50 (Attached). Similarly, in July my NTE date was again extended to
September with an official SF-50 (Attached) And with an official SF-50 on September 12 my
NTE date was extended to November ( Attached)

 ( I ask that to the extent the SF-50 may be entered into the public record, to please redact all
the boxes after 7 for privacy and the irrelevance of hourly wage. )

While the court may wish to state if the census is allowed to “release” employees by operation
of expiring NTE dates while under the court’s preliminary injunction, in this case there can be no
real question that my contract had just been extended and memorialized by a SF-50.

Para 13 - 16 of the Christy ECF-241 declaration informs that he did not intend that Census
Field Supervisors and enumerators would be told of the court’s TRO and PI Orders, Paragraph
16 describes that Mr Christy “confirmed: that the “properly notified” process was followed and
the “proper” distribution list excluded CFS, listing just manager level.

In my ECF - 222 declaration , I described that the Census sent out various text message
notifications through the iPhone Hub application for the suggestion that it could be efficiently
used to inform the field field workers of the operation of the Preliminary Injunction. It appears
that suggestion was acted upon, in that the Hub application was used to widely distribute the
new Date

Mr Christy used an inconsistent date for the end of Service Based enumeration with what is on
the Cenus website. His declaration states “the Group Quarters operations were completed on
the planned pre-Replan schedule for Group Quarters. The final operation, the Service-Based
Enumeration, finished on September 24, 2020.” Paragraph 17. The final RePlan date currently
        Case 5:20-cv-05799-LHK Document 281-1 Filed 09/30/20 Page 2 of 2



shown on the Census website of September 28. (Bottom right corner of screencap,
Enumerations at Transitory Location).




https://2020census.gov/content/dam/2020census/materials/news/2020-operational-plan-schedul
e-review.pdf​ Accessed September 30, 2020

September 28 is also consistent with the dates that SRO were scheduled to be enumerated on
when this work was assigned in San Francisco, As CFS we were asked to move those dates
forward with urgency.

This morning, September 30, 2020 I emailed the lead counsels of defendants with copies to the
lead counsel to plaintiffs to provide my personal telephone number=. Additionally I offered to
.provide names to individuals that I identified only by titles in ECF-222 out of concern for their
privacy, so that they could more efficiently and completely respond to the concerns that I had
raised about cutting corners contrary to instructions of the long approved manuals for
enumerators and CFS on how to conduct processes. They have not contacted me.

I declare that what I describe here is true and correct, and I could truthfully testify to the same.
And additionally that the copies of the SF-50 attached with this email are true and correct.



        /s/
____________________                                   September 30, 2020
Gregory Dillon                                         San Francisco, CA
